ORDER SUSPENDING FROM PRACTICE OF LAW
SHERAN, Chief Justice.
The above entitled matter came on for hearing before the court sitting en banc on October 26, 1977 on the petition by the Administrative Director on Professional Conduct for the immediate suspension from the practice of law of respondent Edwin Aron Hetland. The petitioner R. Walter Bachman, Jr. and Daniel G. Heely appeared in support of the petition and the respondent Hetland appeared pro se in opposition thereto.
The court thereupon issued from the bench the following order which remains in full force and effect.
As of October 26, 1977 the respondent Hetland was suspended from the practice of law in the State of Minnesota. He was granted leave to retain counsel for the purpose of presenting to the court a motion to vacate the order of suspension with the assurance that such a motion would receive prompt consideration by the court. In the event any matters then being handled by respondent would be impeded by his inability to practice law, any attorney retained by him would be granted leave to bring such matters to the court’s attention and they would be dealt with specifically in each instance.
No motion on behalf of respondent having been presented to the court the order of suspension remains in effect until further order of the court.